Title: From Thomas Jefferson to Justus Erich Bollmann, 16 October 1805
From: Jefferson, Thomas
To: Bollmann, Justus Erich


                  
                     Dear Sir
                     
                     Washington Oct. 16. 05
                  
                  I have spoken with Genl. Dearborne, within whose department is the appointment at Natchitoches proposed to you. he says it would be desireable that you could be at the post as early as December, but that the business can go on provided you are there in all the month of February. he says it has the reputation of being a healthy place, & as far as he can judge by the military sick lists it is quite so. we have two or three companies there. it is understood there is a tolerably good society there. the whole population is of about 2000. persons, of whom two fifths are blacks. I am in hopes these particulars will enable you to decide. accept my salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. mr Davie of Philadelphia is the person who is at the head of the Indian commercial business.
                  
               